Order filed February 28, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-12-01117-CV
                                   ____________

                         MORLOCK, L.L.C., Appellant

                                         V.

                 NATIONSTAR MORTGAGE, LLC, Appellee


                    On Appeal from the 157th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-13507


                                    ORDER

      The notice of appeal in this case was filed December 10, 2012. To date, the
appellate filing fee of $175.00 has not been paid. On December 28, 2012, the court
notified appellant that the filing fee was past due. No response was filed.

      The record in this appeal was due January 10, 2013, but it has not been filed.
The clerk responsible for preparing the record has notified this court that appellant
did not may payment arrangements for preparation of the record. On February 6,
2012, the court notified appellant that the appeal was subject to dismissal unless
appellant provided proof of payment for the clerk’s record on or before February
21, 2012. See Tex. R. App. P. 37.3(b). No response was filed. Therefore, the court
issues the following order:

      Appellant is ordered to pay the filing fee in the amount of $175.00 to the
Clerk of this court on or before March 11, 2013. See Tex. R. App. P. 5. In
addition, appellant is ordered to pay for preparation of the clerk’s record and
provide proof of payment to this court on or before March 11, 2013. If appellant
fails to comply with this order, the appeal will be dismissed.

                                   PER CURIAM




                                          2